SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                     State v. Evan Reece (A-79/80-13) (073284)

Argued April 14, 2015 -- Decided July 20, 2015

SOLOMON, J., writing for a unanimous Court.

         In this appeal, the Court considers whether the police officers’ entry into defendant’s home without a
warrant was justified under the emergency-aid doctrine, and whether the requisite elements for obstruction of the
administration of law under N.J.S.A. 2C:29-1(a) were established by the evidence.

          The police arrived at defendant’s home to investigate a dropped 9-1-1 call that originated there. In
response to questions from Sergeant Delagarza, defendant denied making any such call, and insisted that he was
alone in the home, although Delagarza had observed three vehicles in the driveway. Defendant retrieved and
displayed his cordless home phone to Delagarza, which did not show any call to 9-1-1 in its memory. Delagarza
looked into the house through the front door that defendant had left open, and saw nothing unusual or suspicious.
Nevertheless, Delagarza called for a backup, and with defendant present, confirmed with the police dispatcher that
the originating number of the call was defendant’s home phone number. During these communications, Delagarza
noticed a small abrasion on the knuckle of defendant’s hand, which Delagarza stated was similar to the result of
punching something. Delagarza asked defendant if he was married, and defendant stated that he was, further stating
that his marital status was none of Delagarza’s business. Delagarza noticed that defendant’s demeanor began to
change at this point, and he became frustrated with Delagarza’s presence and his questioning. Delagarza asked if he
could enter the house and look around, but defendant refused consent. Delagarza then called for assistance and told
defendant that he and the other officers needed to check the house. Defendant responded by slamming the door
closed and attempting to lock it, while the officers pushed the door open. Delagarza announced that defendant was
under arrest, and the officers entered defendant’s residence. Defendant attempted to block their entry, and a struggle
ensued. After being subdued, defendant was arrested and charged with two counts of simple assault under N.J.S.A.
2C:12-1(a)(1), one count of resisting arrest under N.J.S.A. 2C:29-2(a), and one count of obstructing the
administration of law under N.J.S.A. 2C:29-1(a).

          Defendant’s trial proceeded in municipal court. At the conclusion of the trial, the judge held that, under the
emergency-aid doctrine, the officers were entitled to enter defendant’s home without a warrant. Based on this
finding, the court held that defendant’s attempt to deny them access constituted obstruction. The court also made
specific credibility findings. Defendant was found guilty of one count of simple assault, resisting arrest, and
obstruction. Defendant was acquitted of the other count of simple assault. On appeal to the Law Division,
defendant was found guilty of resisting arrest and obstruction, and not guilty of simple assault.

         In a split decision, the Appellate Division affirmed defendant’s conviction for resisting arrest, and reversed
the conviction for obstruction, a majority of the panel finding that the emergency-aid doctrine did not apply. A
dissenting member of the panel disagreed with the majority’s affirmance of defendant’s conviction for resisting
arrest.

         Defendant appealed as of right to this Court under Rule 2:2-1(a) based on the dissent in the Appellate
Division. The Court granted the State’s petition for certification on the dismissal of the obstruction charge. 217 N.J.
296 (2014).

HELD: The emergency-aid doctrine justified the officers’ warrantless entry into defendant’s home. Based thereon,
defendant’s conviction for resisting arrest is affirmed, and defendant’s conviction for obstruction is reinstated.

1. An appellate court must defer to the factual findings of the trial court, provided they are based on sufficient
credible evidence in the record. Appellate review of the factual and credibility findings of the municipal court and

                                                           1
the Law Division is therefore exceedingly narrow because such findings are substantially influenced by the
opportunity to observe witnesses and obtain the feel of a case, which a court reviewing the matter cannot do.
Similar deference is not required for the court’s legal determinations. (pp. 14-16).

2. As a general rule, police officers must obtain a warrant before searching a person’s property, unless the State
satisfies its burden of proving that a warrantless search was justified by established and well-delineated exceptions
to the warrant requirement. Here, the State relied upon the emergency-aid doctrine, as described in State v. Frankel,
179 N.J. 586, cert. denied, 543 U.S. 876 (2004). The emergency-aid exception is derived from the commonsense
understanding that exigent circumstances may require public safety officials to enter a dwelling without a warrant
for the purpose of protecting or preserving life, or preventing serious injury. In determining whether the emergency-
aid doctrine justifies a warrantless search, the court applies the objective reasonableness test. The State must
therefore satisfy a two-prong test by establishing that the officer had an objectively reasonable basis to believe that
an emergency exists, requiring that he provide immediate assistance to protect or preserve life, or prevent serious
injury, and there was a reasonable connection between the emergency and the area to be searched. (pp. 16-18).

3. A dropped 9-1-1 call from a residence has been recognized as creating a presumptive emergency requiring an
immediate response, although the presumption created is a rebuttable one. Therefore, the emergency-aid exception
presents a fact-sensitive inquiry in which a court must weigh the competing interests at stake, more particularly, the
privacy interests of an individual in the home, against the interest in acting promptly to render potentially life-saving
assistance to a person who may be incapacitated. (p. 19).

4. The facts of this matter provided an objectively reasonable basis for Delagarza to believe that an emergency
existed requiring immediate assistance, based on the dropped 9-1-1 call and the presumption of an emergency
thereby created, and his observations that: defendant denied making the call while also claiming that no one else
was home; there were three cars in the driveway; there was an abrasion on defendant’s hand; and defendant became
agitated when asked if he was married. As a result, the emergency-aid exception justified the officers’ warrantless
intrusion into defendant’s home. (pp. 19-22).

5. The offense of obstructing the administration of law under N.J.S.A. 2C:29-1(a), in prohibiting conduct that
prevents or attempts to prevent a public servant from lawfully performing an official function, has been construed to
mean action by a police officer in objective good faith, under color of law, in the execution of his duties. A suspect
is therefore required to cooperate with the investigating officer even when the legal underpinning of the police-
citizen encounter is questionable, because the validity of the underlying police action is inconsequential under the
statute. When Delagarza announced his intention to enter the house, he was doing so to lawfully perform an official
function. Because the emergency-aid doctrine applied and justified the warrantless intrusion into defendant’s home,
defendant’s conduct in hampering their entry into his home constitutes obstruction. Defendant’s conviction for
obstruction should have been upheld. (pp. 22-24).

6. Under N.J.S.A. 2C:29-2(a)(3), it is not a defense to a prosecution for resisting arrest that the law enforcement
officer was acting unlawfully in making the arrest, provided he was acting under color of his official authority and
that he announces his intention to arrest the defendant prior to defendant’s resistance. Additionally, a defendant
does not have the right to respond to such conduct by resisting arrest or obstructing the police. In this case, because
defendant pulled his hands away from the officers after it was announced that he was under arrest and dragged the
officers to the floor, defendant’s conviction for resisting arrest was properly affirmed. (pp. 24-25).

7. Defendant’s claim of excessive force as a defense to the charges of obstruction and resisting arrest lacks merit.
Defendant’s failure to yield to the officers’ legitimate authority, and the altercation that resulted, allowed the officers
to use the force that the municipal court and Law Division found necessary to subdue defendant. (pp. 25-26).


       The judgment of the Appellate Division is AFFIRMED IN PART and REVERSED IN PART.
Defendant’s conviction for resisting arrest is AFFIRMED, and defendant’s conviction for obstruction is
REINSTATED.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGE CUFF (temporarily assigned) join in JUSTICE SOLOMON’s opinion.

                                                            2
                                        SUPREME COURT OF NEW JERSEY
                                        A-79/80 September Term 2013
                                                   073284

STATE OF NEW JERSEY,

    Plaintiff-Respondent
    and Cross-Appellant,

         v.

EVAN REECE,

    Defendant-Appellant
    and Cross-Respondent.


         Argued April 14, 2015 – Decided July 20, 2015

         On appeal from and certification to the
         Superior Court, Appellate Division.

         Justin T. Loughry argued the cause for
         appellant and cross-respondent (Loughry and
         Lindsay, attorneys).

         Daniel I. Bornstein, Deputy Attorney
         General, argued the cause for respondent and
         cross-appellant (John J. Hoffman, Acting
         Attorney General of New Jersey, attorney).


    JUSTICE SOLOMON delivered the opinion of the Court.

    Officers responded to defendant’s home to investigate a

dropped 9-1-1 call.    When the officers announced their intention

to enter defendant’s home without a warrant, defendant attempted

to block their entry and a struggle ensued.    After being

subdued, defendant was arrested and charged with two counts of

simple assault, N.J.S.A. 2C:12-1(a)(1); one count of resisting


                                 1
arrest, N.J.S.A. 2C:29-2(a); and one count of obstruction,

N.J.S.A. 2C:29-1(a).

    Following trial, the municipal court judge found defendant

guilty of one count each of simple assault, resisting arrest,

and obstruction.    Defendant appealed de novo to the Superior

Court, Law Division.    The Law Division found defendant guilty of

resisting arrest and obstruction, but not guilty of simple

assault.   A divided Appellate Division panel affirmed

defendant’s conviction for resisting arrest, and reversed

defendant’s conviction for obstruction.

    In this appeal, we are called upon to resolve two issues:

first, whether the officers’ warrantless entry into defendant’s

home was justified under the emergency-aid doctrine; and

second, whether the elements of obstruction were established by

the evidence presented.    We conclude that the emergency-aid

doctrine justified the officers’ warrantless entry into

defendant’s home.    Furthermore, because the credibility and

factual findings of the municipal court and Law Division were

supported by substantial evidence, we affirm defendant’s

conviction for resisting arrest and reinstate defendant’s

obstruction conviction.

                                 I.

    The State presented the following proofs at trial.      At dusk

on January 7, 2009, Pemberton Police Department Sergeant Peter

                                  2
Delagarza responded to a dropped 9-1-1 call originating from

defendant’s home.1    Upon arrival, Delagarza, who was in uniform,

walked around the property and observed three vehicles in the

driveway.     Moments later, Delagarza knocked on the front door.

Defendant opened the door, and Delagarza asked if defendant made

a 9-1-1 call.     Defendant denied making any such call and, when

asked, insisted that that he was alone in the home.

     In an effort to show that no call had been made, defendant

asked if he could retrieve his cordless home phone to show

Delagarza.    Delagarza assented, and defendant walked back into

the residence, leaving the front door ajar.    Delagarza peered

into the home through the open door but saw nothing unusual or

suspicious.    Nevertheless, Delagarza radioed for backup.

     When defendant returned with the phone, he displayed the

phone’s screen to Delagarza and scrolled through the caller

identification.    Finding no 9-1-1 call in the phone’s memory,

defendant handed the phone to Delagarza, who then radioed

dispatch to confirm that the 9-1-1 call originated from

defendant’s residence.     Defendant stood next to Delagarza as the

dispatcher repeated the originating number of the call, which

defendant confirmed was his home phone number.


1 A dropped 9-1-1 call is an emergency call received by the
communication center of a law enforcement agency from an
identified location where the caller disconnects before
information can be received.
                                   3
    During this exchange, Delagarza noticed that defendant had

a small abrasion on his right hand.    At trial, Delagarza

testified on direct examination that the abrasion was “somewhere

around the knuckle area of the hand,” and similar to “an

abrasion that you would receive from punching something.”     After

noticing the abrasion, Delagarza asked defendant whether he was

married.   According to Delagarza, defendant responded, “I don’t

see what business it is of yours anyway, but I’m married.”

Delagarza testified that after he asked this question

defendant’s demeanor began to change, and “it seemed like he was

starting to get frustrated with the fact that I was there and

that I was starting to ask these questions.”

    Delagarza then asked if he could enter the house and look

around, but defendant refused consent.    Delagarza called for

assistance.   Officers Hall and Gant, who had responded to

Delagarza’s call for backup and were seated in marked cars

parked in front of the house, joined Delagarza at the doorway.

Delagarza told defendant that he and the officers needed to

check the house, at which point defendant slammed the door

closed.    While defendant attempted to lock the door, the

officers pushed the door open.    Delagarza announced that

defendant was under arrest, and the officers entered defendant’s

residence.



                                  4
       Delagarza testified that, when he moved to place the

defendant under arrest, defendant “immediately started to

physically resist” by pulling his hand away.    At this point,

Officers Hall and Gant also “grabbed” defendant and all four men

“immediately . . . fell to the ground on the floor.”    During the

struggle on the floor, Delagarza was pinned beneath defendant,

causing Officers Hall and Gant to fear for Delagarza’s safety.

Hall and Gant each reacted by striking defendant once in the

face with a closed fist.    After securing defendant, Delagarza

and Gant checked the interior of the house and found nothing

amiss.

       Defendant disputes the State’s factual assertions in four

significant respects.    First, he said the officers did not

announce their intention to arrest him.2    Second, he claims he

did not resist arrest by pulling his hands away from the

officers.    Rather, after the officers grabbed him he executed a

“controlled fall” similar to a maneuver learned in parachute

training3 by simply “let[ting] [his] legs go” because he feared

“get[ting] hurt otherwise,” and as a result of this controlled




2 The trial transcript reveals that, upon entering the home, Hall
and Gant heard the announcement that defendant was under arrest.
Delagarza testified that he made the statement, and Gant
identified Delagarza as the one who did so. However, Hall could
not recall which officer made the announcement.
3   Defendant was a Captain in the United States Air Force.
                                  5
fall, he and the three officers tumbled to the floor.     Third,

defendant stated that Delagarza mischaracterized the abrasion on

his hand.   Finally, defendant asserted the officers did not

limit themselves to one blow each, rather they struck defendant

“in volleys of two to three, probably three to four total

times.”

     After the incident, defendant was charged with resisting

arrest, N.J.S.A. 2C:29-2(a); obstructing the administration of

law, N.J.S.A. 2C:29-1(a); and simple assault upon Delagarza and

Hall, N.J.S.A. 2C:12-1(a)(1).   Trial occurred in Pemberton

municipal court on four separate dates between June 14, 2010,

and March 14, 2011.4

     At the conclusion of the trial, the municipal court judge

made specific credibility findings.    The judge found defendant

“less than credible” because the judge “found [defendant] to be

a bit too glib, to have too many ready explanations for

obvious[ly] inappropriate behavior.”    The judge supported that

conclusion by noting several instances where defendant’s

credibility was undermined by attempts to craft an explanation

for his conduct.

     For example, defendant asserted that when the incident

first began, he questioned whether Delagarza was indeed a police


4 The procedures used by the municipal court are not challenged
in this appeal.
                                 6
officer, despite Delagarza’s conspicuous uniform and badge.

Defendant testified that he suspected Delagarza was not an

officer because defendant was alone in the home and had not

placed the 9-1-1 call.   However, during direct examination,

defendant suggested that the dropped 9-1-1 call may have

occurred as the result of a phone malfunction caused by the

inclement weather.   Finally, the judge characterized defendant’s

purported “controlled fall” as a “convenient explanation.”

    The municipal court judge found that defendant further

undermined his credibility by giving a lengthy and detailed

explanation of what he was wearing during the incident, and why

he had chosen to wear each article of clothing.   In the judge’s

opinion, this testimony was an attempt to explain away

inappropriate conduct -- defendant contended that the wool socks

he was wearing caused him to slide and lose his footing on the

freshly polished hardwood floors.

    By contrast, while acknowledging minor discrepancies in the

officers’ testimony, the judge found the officers credible.     The

judge reasoned that, although the officers were sequestered

during trial and were thus incapable of hearing each other’s

testimony, the officers’ accounts were “very similar.”     He

characterized the testimony of Delagarza and Hall as “good,

open, honest, and credible,” because both officers limited their

testimony to “that which they had seen and recalled from the

                                 7
incident.”    The judge specifically credited Delagarza’s

explanation that he did not report that Hall and Gant struck

defendant because Delagarza was underneath defendant and did not

see it happen.    The judge also credited Hall’s statement that he

punched defendant once out of concern for Delagarza’s safety,

and Gant’s testimony that he struck defendant in the face to end

the encounter quickly after sensing Delagarza was on the floor

underneath defendant.

    Ultimately, the municipal court made the following

findings:    (1) the officers announced their intention to arrest,

(2) defendant was aware that the officers were in fact police

officers, and (3) Officers Hall and Gant each punched the

defendant once in the face because they perceived a threat to

Delagarza.    The judge then found defendant guilty of simple

assault upon Officer Hall, resisting arrest, and obstruction,

but acquitted defendant of simple assault upon Delagarza.

    In finding defendant guilty of resisting arrest, the judge

stated:

            I think it is clear that the testimony
            presented indicated that [defendant] was
            advised that he was under arrest on more than
            one occasion . . . . [I]t is abundantly clear
            to anyone and certainly to [defendant] that if
            you’re being told to stop resisting, that you
            should in fact stop resisting and allow
            yourself to be placed under arrest.




                                  8
The judge also held that the officers were entitled to enter the

home based upon the emergency-aid doctrine, as described in

State v. Frankel, 179 N.J. 586, cert. denied., 543 U.S. 876, 125
S. Ct. 108, 160 L. Ed. 2d 128 (2004).    The judge reasoned that,

because the officers “had the right to enter the home,”

defendant’s attempt to deny them entry constituted obstruction

of justice.

    On de novo review, the Law Division affirmed defendant’s

convictions for resisting arrest and obstruction.    The Law

Division held that, “upon these facts, [Delagarza] and his

colleagues were justified in doing what was needed to insure

that no one in that house was in need of emergent aid.       They had

the duty to enter to confirm or dispel an emergency situation.”

The Law Division added that defendant’s testimony did not appear

credible.

            [I]f [defendant] had “gone limp” or “did
            nothing” as he suggests, the whole matter
            would have been completed within a very short
            period as opposed to a several minute physical
            struggle on the floor with defendant’s face
            being struck and bruised.    The testimony of
            the defendant is simply not worthy of belief.

Additionally, the Law Division determined that “defendant, by

all the circumstances presented to him, knew that Delagarza and

his officers were police and why they were there at his door.”

    The Appellate Division, in a split decision, affirmed

defendant’s resisting arrest conviction but reversed defendant’s

                                  9
conviction for obstruction.   Judge Alvarez, writing for the

majority, found that the emergency-aid doctrine did not apply

because Delagarza “simply lacked sufficient information from

which to conclude someone in the home was at risk of immediate

danger.”   Judge Alvarez explained

           [i]n the absence of facts triggering the
           emergency aid doctrine, which would make
           police entry lawful, defendant’s refusal to
           allow Delagarza to enter his home was not an
           act of obstructing. He was entitled to refuse
           to cooperate.    We do not suggest, however,
           that Delagarza’s concern was unwarranted, only
           that the circumstances did not justify a
           forced entry.    If the entry was unlawful,
           defendant’s conduct in refusing to admit the
           officers is not an act of “obstructing.”

Regarding the resisting arrest conviction, the majority, quoting

N.J.S.A. 2C:29-2(a), held that because the arrest was made under

“color of . . . official authority” and was announced, defendant

was not entitled to resist arrest, even if the arrest was

unjustified.

    In a concurring opinion, Judge Waugh concluded that,

“although the police officers had lawful reason to enter

[defendant]’s residence without a warrant or consent,

[defendant]’s refusal of their request that he consent to a

warrantless search was not a violation of [the obstruction

statute].”

    Judge Fisher, dissenting in part, disagreed with the

majority’s affirmance of defendant’s conviction for resisting

                                10
arrest.    In Judge Fisher’s view, his colleagues’ conclusion

“oversimplifie[d] the troubling issues raised by th[e] case,

namely, the clear disregard of defendant’s Fourth Amendment

rights.”   The dissent added that “[i]t is the fact that this

event occurred in the home and not elsewhere that prompts my

dissent,” asserting that defendant was not guilty of resisting

arrest because the unlawful intrusion into defendant’s home and

the officers’ use of excessive force permitted defendant to

protect himself.

     The dissent disagreed with the Law Division’s factual

findings, asserting that those findings should have been

rejected because the Law Division failed to consider the

discrepancy between Delagarza’s testimony that he saw an

abrasion on defendant’s knuckle and the photographs admitted

into evidence which showed an abrasion at the base of his thumb.

The dissent also rejected the factual findings of the municipal

court and the Law Division because they did not consider that

Delagarza’s police report made no mention of the other officers

striking defendant in the face.    Thus, the dissent posited, the

Law Division’s findings were “so plainly unwarranted that the

interests of justice demand intervention and correction.”

     Defendant appealed his conviction as of right.    R. 2:2-

1(a).   Subsequently, this Court granted the State’s petition for



                                  11
certification regarding the dismissal of the obstruction charge.

State v. Reece, 217 N.J. 296 (2014).

                                II.

    Defendant argues that, to obtain a conviction for resisting

arrest, the State must show that the arresting officers

announced their intention to arrest prior to any resistance, the

officers were acting under color of their authority, and the

“police [did] not use unlawful force in effecting the unlawful

arrest.”   N.J.S.A. 2C:29-2(a); N.J.S.A. 2C:3-4(b)(1)(a); State

v. Mulvihill, 57 N.J. 151, 157-58 (1970).    Defendant contends

that the officers failed to announce their intentions to arrest

prior to defendant’s resistance and used excessive force in

restraining him.   Thus, defendant argues, the majority erred in

affirming his resisting arrest conviction.

    Defendant maintains that, in this case, the police used

unlawful force by “physically set[ting] upon [defendant] with

overpowering force when he never so much as attempted a punch,

kick or push.”   Defendant argues that the Appellate Division

majority, when considering the resisting-arrest charge, ignored

the officers’ unlawful force.   Defendant also maintains that,

given the reversal of his obstruction conviction, the Appellate

Division impliedly concluded that “the police entered forcibly

and illegally, without any justification,” and the officers’

“very presence inside the house and the measures by which they

                                12
accomplished that presence were unlawful and constituted in and

of themselves unlawful force.”

    Defendant emphasizes that, contrary to State v. Williams,

192 N.J. 1 (2007), and State v. Crawley, 187 N.J. 440, cert.

denied, 549 U.S. 1078, 127 S. Ct. 740, 166 L. Ed. 2d 563 (2006),

both of which dealt with police-citizen encounters on the

street, the police in this case unconstitutionally invaded his

home.   He urges this Court to consider the resisting arrest

charge “in the context of this sacrosanct constitutional right

of privacy and security and right to be left alone in the home,

free of official intrusion.”

    Defendant asserts that the majority failed to reverse the

resisting arrest conviction based on plainly unwarranted,

unsupported factual findings and credibility determinations.

Specifically, defendant maintains as follows:   Delagarza’s

testimony that he saw an abrasion on defendant’s knuckle was

“conclusively refuted” by photographs; Delagarza lacked candor

because his report made no mention that defendant was punched in

the face; and Hall testified he did not hear Delagarza say

defendant was under arrest, which supports defendant’s claim

that the officers did not announce defendant was under arrest.

Finally, defendant asserts that “[t]he record does not permit a

rational conclusion of guilt beyond a reasonable doubt for

‘resistance’ to an unlawful arrest.”

                                 13
    The State argues that the officers’ entry into the home was

justified by the emergency-aid doctrine because a dropped 9-1-1

call had been made from defendant’s residence, defendant denied

making the 9-1-1 call but claimed no one else was home,

Delagarza observed a fresh abrasion on defendant’s hand, and

defendant became suspiciously defensive and hostile when asked

if he was married.    The State asserts that the facts here are

“materially indistinguishable” from Frankel, and therefore the

result should be the same.    Additionally, the State argues that,

under Crawley, regardless of the constitutionality of the

officers’ decision to enter defendant’s residence under the

emergency-aid doctrine, defendant “still had no right to

physically resist their efforts to enter the house, and when he

did so, he was guilty of obstruction.”

                                III.

    We begin our review with the well-settled proposition that

appellate courts should give deference to the factual findings

of the trial court.    State v. Locurto, 157 N.J. 463, 470-71

(1999).   Those findings must be upheld, provided they “‘could

reasonably have been reached on sufficient credible evidence

present in the record.’”    Id. at 471 (quoting State v. Johnson,

42 N.J. 146, 162 (1964)).    Deference is warranted because the

“‘findings of the trial judge . . . are substantially influenced

by his opportunity to hear and see the witnesses and to have the

                                 14
“feel” of the case, which a reviewing court cannot enjoy.’”

Ibid. (quoting Johnson, supra, 42 N.J. at 161).

     In Locurto, the defendant appealed a municipal court

conviction to the Law Division.    Id. at 467.   As with the

instant case, the Law Division’s factual findings in Locurto

were predicated upon the credibility findings of the municipal

court, and we noted that

          the rule of deference is more compelling where
          . . . two lower courts have entered concurrent
          judgments on purely factual issues. Under the
          two-court rule, appellate courts ordinarily
          should not undertake to alter concurrent
          findings     of    facts    and    credibility
          determinations made by two lower courts absent
          a very obvious and exceptional showing of
          error.

          [Id. at 474.]

Therefore, appellate review of the factual and credibility

findings of the municipal court and the Law Division “is

exceedingly narrow.”   Id. at 470.

     However, to the extent the Law Division or municipal court

makes a legal determination, that determination is reviewed de

novo.   See State v. Handy, 206 N.J. 39, 45 (2011) (stating

“appellate review of legal determinations is plenary”).        Thus,

we must defer to the factual findings of the municipal court and

the Law Division so long as they are supported by sufficient




                                  15
credible evidence, but we review the legal conclusion that the

emergency-aid doctrine applies here de novo.

                                IV.

                                A.

    With those standards in mind, we must first consider

whether warrantless entry of defendant’s home was justified by

the emergency-aid doctrine.

    Article I, Section 7 of the New Jersey Constitution assures

“[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and

seizures shall not be violated; and no warrant shall issue

except upon probable cause . . . .”   Thus, as a general matter,

“police officers must obtain a warrant from a neutral judicial

officer before searching a person’s property.”   State v. Deluca,

168 N.J. 626, 631 (2001).

    In recognition of our strong policy against warrantless

searches and seizures, the burden falls upon the State to prove

a warrantless search was justified by one of the “‘specifically

established and well-delineated exceptions’” to the warrant

requirement.   Frankel, supra, 179 N.J. at 598 (quoting Mincey v.

Arizona, 437 U.S. 385, 390, 98 S. Ct. 2408, 2412, 57 L. Ed. 290,

298-99 (1978)).   Therefore, police officers are entitled to

conduct a warrantless search when the search is supported by “a



                                16
known exception to the warrant requirement.”      State v. Eckel,

185 N.J. 523, 539 (2006).

    The exception to the warrant requirement at issue here is

the emergency aid doctrine, an exception “derived from the

commonsense understanding that exigent circumstances may require

public safety officials, such as the police, firefighters, or

paramedics, to enter a dwelling without a warrant for the

purpose of protecting or preserving life, or preventing serious

injury.”   Frankel, supra, 179 N.J. at 598.    Under those

circumstances, our constitution does not “demand that public

safety officials stand by in the face of an imminent danger and

delay potential lifesaving measures while critical and precious

time is expended obtaining a warrant.”     Id. at 599.

    In determining whether the emergency-aid doctrine justifies

a warrantless search, we follow federal jurisprudence and apply

“the objective reasonableness test.”     Kevin G. Byrnes, Current

N.J. Arrest, Search & Seizure, § 11:2, at 226 (2014-15).     In

Frankel, supra, we adopted a “three-prong test to determine

whether a warrantless search by a public safety official is

justified.” 179 N.J. at 600.   Under Frankel,

           the public safety officer must have an
           objectively reasonable basis to believe that
           an   emergency  requires   that  he   provide
           immediate assistance to protect or preserve
           life, or prevent serious injury; his primary
           motivation for entry into the home must be to
           render assistance, not to find and seize

                                 17
            evidence; and there must be a reasonable nexus
            between the emergency and the area or places
            to be searched.

            [Ibid.]

    In State v. Edmonds, 211 N.J. 117, 132 (2012), we revisited

the test articulated in Frankel and concluded that the

subjective motivations of a public safety official were “no

longer consonant with Fourth Amendment jurisprudence.”       Id. at

131-32.    Consequently, Edmonds framed a two-part test to be

applied in determining whether the emergency-aid doctrine

justifies a warrantless search:

          1) the officer had ‘an objectively reasonable
             basis to believe that an emergency requires
             that he provide immediate assistance to
             protect or preserve life, or to prevent
             serious injury’ and

          2) there was a ‘reasonable nexus between the
             emergency and the area or places to be
             searched.’

            [Ibid. (quoting Frankel, supra, 179 N.J. at
            600.]

In this case, the nexus between the perceived emergency and the

scope of the officers’ search is not challenged. Therefore, the

issue here concerns only the first prong of the analysis.

    In Frankel, supra, we explained that the first prong asks

“whether [the officer] was ‘able to point to specific and

articulable facts which, taken together with rational inferences

from those facts, reasonably warrant[s]’ his entry into


                                  18
defendant’s home under the emergency aid doctrine.” 179 N.J. at

610 (quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868,

1880, 20 L. Ed. 2d 889, 906 (1968)).     Applying that principle,

we held that a dropped 9-1-1 call from a residence creates “a

presumptive emergency, requiring an immediate response,” because

such a call suggests “a person whose life is endangered but [is]

unable to speak” made the call.     Id. at 604.

    However, the presumption that an emergency exists when

there is a dropped 9-1-1 call “may be dispelled by any number of

simple explanations given by the homeowner to the responding

officer.”   Ibid.    For instance, a parent “may explain that her

child, who appears at the door with her, impishly dialed the

number”; or “[a] resident, who otherwise raises no suspicions,

may state that he intended to call 4-1-1 but pushed the wrong

digit.”   Id. at 604-05.    Courts applying this presumptive

emergency “must weigh the competing values at stake, the privacy

interests of the home versus the interest in acting promptly to

render potentially life-saving assistance to a person who may be

incapacitated.”     Id. at 605.   This is a fact-sensitive inquiry.

Id. at 606.

    The facts in Frankel inform our inquiry here.       In Frankel,

a police officer responded to a dropped 9-1-1 call originating

from the home of the defendant.     Id. at 593.   The officer

knocked on the front door, and the defendant answered, but the

                                   19
officer could not see into the home because his view was

obscured by a white sheet hanging behind the front door.           Ibid.

The defendant denied placing a 9-1-1 call and claimed that he

was alone in the home.     Id. at 593-94.    The officer, noting the

defendant’s increasing nervousness, began to fear for his safety

and asked the defendant to come out from behind the sheet.          Id.

at 594.   Once the defendant complied, the officer frisked him

for weapons.    Ibid.   The officer then asked for permission to

enter the home.   Ibid.    However, because the officer did not

have a warrant, the defendant refused entry.        Ibid.   The officer

then called for backup.     Ibid.

    The officer and the defendant continued their conversation

on the porch.   Ibid.     The officer confirmed with the police

dispatcher that the 9-1-1 call originated from the defendant’s

phone, and a follow-up call to that number elicited a busy

signal.   Id. at 594-95.    While the defendant retrieved his

cordless phone, the officer entered the foyer with the

defendant’s consent and noticed a lawn chair propped against a

sliding glass door which he believed may have been intended to

impede entry.   Id. at 594-95.      When backup arrived, the officer

entered the home and conducted a search limited to places where

a body could be concealed.     Ibid.     No one else was found, but

the search revealed marijuana plants, ultraviolet lights and an

elaborate watering system.     Id. at 596.     The defendant was

                                    20
charged with fourth-degree possession of marijuana, N.J.S.A.

2C:35-10a (3), and first-degree operation of a marijuana

manufacturing facility, N.J.S.A. 2C:35-4.    Id. at 596.

    On those facts, we held that the totality of the

circumstances justified the officer’s warrantless search under

the emergency-aid doctrine because the dropped 9-1-1 call

created “a duty to presume there was an emergency.”    Id. at 609.

Moreover, the defendant’s nervous demeanor and the dispatcher’s

confirmation that the 9-1-1 call came from the defendant’s phone

reinforced the officer’s suspicion that there was an

incapacitated person in the home.    Ibid.

    Similarly, the dropped 9-1-1 call in this case permitted

Delagarza to presume that there was an emergency.   In light of

that presumption, and based upon his observations –- defendant

denied making the 9-1-1 call while also claiming no one else was

home, there were three cars in the driveway, there was an

abrasion on defendant’s hand, and defendant became agitated when

asked if he was married -- Delagarza had “an objectively

reasonable basis to believe that an emergency require[d] that he

provide immediate assistance to protect or preserve life, or to

prevent serious injury.”   Frankel, supra, 179 N.J. at 600.

    The facts presented here are strikingly similar to those

present in Frankel.   Accordingly, we conclude that the

emergency-aid exception to the warrant requirement justified the

                                21
police officers’ intrusion into defendant’s home.   Having

determined that the officers’ warrantless entry was justified

under the emergency-aid doctrine, we now turn to the specific

charges against defendant.

                               B.

                               1.

    A person is guilty of obstructing the administration of law

or other governmental function when he or she

         purposely obstructs, impairs or perverts the
         administration of law or other governmental
         function or prevents or attempts to prevent a
         public servant from lawfully performing an
         official   function  by   means  of   flight,
         intimidation, force, violence, or physical
         interference or obstacle, or by means of any
         independently          unlawful          act.

         [N.J.S.A. 2C:29-1(a) (emphasis added).]

    We have “construe[d] ‘lawfully performing an official

function’ to mean a police officer acting in objective good

faith, under color of law in the execution of his duties.”

Crawley, supra, 187 N.J. at 460-61.   In Crawley, we stated

         A police officer who reasonably relies on
         information from headquarters in responding to
         an emergency or public safety threat may be
         said to be acting in good faith under the
         statute.    However, a police officer who
         without any basis arbitrarily detains a person
         on the street would not be acting in good
         faith.

         [Id. at 461 n.8.]



                               22
    A suspect is required to cooperate with the investigating

officer even when the legal underpinning of the police-citizen

encounter is questionable.   See Williams, supra, 192 N.J. at 10

(“[D]efendant was obliged to submit to the investigatory stop,

regardless of its constitutionality.”); Crawley, supra, 187 N.J.

at 459-60 (holding defendant committed obstruction by impeding

stop, despite officer’s lack of reasonable suspicion).

    When Delagarza announced his intention to enter the house,

he was doing so in order to lawfully perform an official

function under the emergency-aid doctrine.     Defendant’s attempt

to close the door on the officers constituted an attempt to

prevent the officers from performing their official function.

Defendant’s interference is not excused by his suspicions about

the officers’ intentions.    Crawley, supra, 187 N.J. at 459-60,

and Williams, supra, 192 N.J. at 10, establish that once an

officer makes his investigatory intentions clear, and he is

acting under the color of law, the validity of the underlying

police action is inconsequential.     We hereby confirm that,

whether on the street or at a residence, a person who “prevents

or attempts to prevent a public servant from lawfully performing

an official function by means of . . . physical interference or

obstacle” is guilty of obstruction.     N.J.S.A. 2C:29-1(a).

Because the emergency-aid doctrine justified the officers’

warrantless intrusion into defendant’s home, and because

                                 23
defendant hampered their entry by slamming the door, defendant’s

obstruction conviction should have been upheld.

                               2.

    A person is guilty of third-degree resisting arrest when he

or she:

    (a)   Uses or threatens to use physical force or
          violence against the law enforcement officer
          or another; or
    (b)   Uses any other means to create a substantial
          risk of causing physical injury to the public
          servant or another.
          [N.J.S.A. 2C:29-2(a)(3).]

    “It is not a defense to a prosecution [for resisting

arrest] that the law enforcement officer was acting unlawfully

in making the arrest, provided he was acting under color of his

official authority and provided the law enforcement officer

announces his intention to arrest prior to the resistance.”

N.J.S.A. 2C:29-2(a); see also Mulvihill, supra, 57 N.J. at 155-

56 (“[I]n our State when an officer makes an arrest, legal or

illegal, it is the duty of the citizen to submit and, in the

event the seizure is illegal, to seek recourse in the courts for

the invasion of his right of freedom.”).   “By the express terms

of the [resisting arrest] statute, a person has no right to

resist arrest by flight or any other means, even if the arrest

constitutes an unreasonable seizure under the constitution.”

Crawley, supra, 187 N.J. at 453; see also State v. Herrerra, 211


                               24
N.J. 308, 334-35 (2012) (“It is well-settled that defendants

have ‘no right’ to resist arrest, elude or obstruct the police,

or escape ‘in response to an unconstitutional stop or

detention.’” (quoting Crawley, supra, 187 N.J. at 455)).

Because defendant pulled his hands away from the officers after

Delagarza announced defendant was under arrest, and in doing so

dragged the officers to the floor, the Appellate Division was

correct to affirm defendant’s resisting arrest conviction.

                                3.

    Defendant contends that his obstruction and resisting

arrest convictions should not stand because his actions were

justified by the officers’ use of excessive force.   We

acknowledge that a person’s use of force against a law

enforcement officer may be justified when the officer “employs

unlawful force to effect [an] arrest.”   N.J.S.A. 2C:3-

4(b)(1)(a).   However, a private citizen may not use force to

resist arrest by one he knows or has good reason to believe is

an authorized police officer engaged in the performance of his

duties.   Mulvihill, supra, 57 N.J. at 155-56.

    As we said previously, the record below supports the

findings of the municipal court and Law Division, that the

officers announced their intention to arrest, defendant was

aware that the officers were in fact police officers, and

Officers Hall and Gant each punched the defendant once in the

                                25
face because they perceived a threat to Delagarza.    Under these

circumstances, defendant had a duty to yield to the commands of

the officers who were engaged in the performance of their

duties.   Ibid.   Therefore, defendant’s failure to yield to the

officers’ legitimate authority resulted in an altercation during

which the officers were entitled to use the force the municipal

court and Law Division found necessary to subdue defendant.

                                 V.

     The judgment of the Appellate Division is affirmed in part

and reversed in part.    Defendant’s conviction for resisting

arrest is affirmed, and defendant’s obstruction conviction is

reinstated.


     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and FERNANDEZ-VINA; and JUDGE CUFF (temporarily assigned) join
in JUSTICE SOLOMON’s opinion.




                                 26
              SUPREME COURT OF NEW JERSEY

NO.   A-79/80                               SEPTEMBER TERM 2013

ON APPEAL FROM AND CERTIFICATION TO           Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Respondent
      and Cross-Appellant,

              v.

EVAN REECE,

      Defendant-Appellant
      and Cross-Respondent.




DECIDED              July 20, 2015
                Chief Justice Rabner                     PRESIDING
OPINION BY                Justice Solomon
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                 AFFIRM IN PART/
CHECKLIST
                                REVERSE IN PART
CHIEF JUSTICE RABNER                   X
JUSTICE LaVECCHIA                      X
JUSTICE ALBIN                          X
JUSTICE PATTERSON                      X
JUSTICE FERNANDEZ-VINA                 X
JUSTICE SOLOMON                        X
JUDGE CUFF (t/a)                       X
TOTALS                                 7